RONEY, Circuit Judge,
dissenting:
I respectfully dissent for the reasons stated in the panel opinion. Dr. John T. MacDonald Foundation, Inc. v. Mathews, 554 F.2d 714 (5th Cir. 1977). The en banc court having decided the district court lacks jurisdiction, however, I would concur in the transfer of the case to the Court of Claims, which has decided it does have review jurisdiction in such cases. Whiteeliff, Inc. v. *333United States, 536 F.2d 347 (Ct.Cl.1976), cert. denied, 430 U.S. 969, 97 S.Ct. 1652, 52 L.Ed.2d 361 (1977). The check-and-balance theory that validates our system of government mandates against non-reviewable executive decisions.